IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                      NO. PD-0855-11



                          DAVID CEPEDA JONES, Appellant

                                              v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FOURTH COURT OF APPEALS
                               BEXAR COUNTY

              Per curiam.

                                       OPINION


       Appellant seeks to file a petition for discretionary review from the Court of

Appeals’ dismissal of his appeal. Jones v. State, (Tex. App. — San Antonio, No. 04-11-

00164-CR, delivered April 13, 2011). Appellant’s petition for discretionary review was

dismissed as untimely filed on June 22, 2011. Appellant has filed a motion for rehearing

requesting reinstatement of his petition so that it will be considered by this Court.
                                                                             Jones - 2

Appellant’s motion for rehearing is granted. His petition filed in this Court on June 15,

2011, is reinstated as of August 24, 2011, and will be considered in accord with

Tex.R.App.P. 68.




Delivered August 24, 2011
Do not publish